Citation Nr: 1717039	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-56 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for respiratory disorder to include chronic obstructive pulmonary disease (COPD) and emphysema (claimed as a due asbestos exposure in service).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for respiratory problems to include COPD and emphysema, which he avers are related to asbestos exposure while serving aboard the USS Helena.  Form DD 214 shows that the Veteran's specialty number and title were "000" and "Seaman."  A "Navy Occupation and Training History" shows that the Veteran was also a gunner's mate.  The probability of asbestos exposure based on these occupational specialties is deemed to be "minimal."  See VA Adjudication Manual M21-1, Part IV, Subpart ii, Chapter 1, Section 1 (2017) (This includes a list of major occupations involving exposure to asbestos).

In April 2015, the Veteran described his exposure to asbestos during his active duty.  See Correspondence (April 2015).  In August 2016, the Veteran submitted a favorable medical opinion linking his bilateral basilar fibrotic changes to "significant asbestos exposure" while in the Navy.  See Medical Treatment Record Non-Government (August 2016).  Thereafter, VA obtained a medical opinion dated in September 2016, which reflects that the Veteran's COPD and emphysema were less likely as not related to asbestos exposure in service because there was "minimal possible significant asbestos exposure" and because "This is not consistent with being a predisposing factor" to either COPD or emphysema.  See C&P Exam (September 2016).

Having carefully reviewed the evidence of record, the Board finds that the VA medical opinion dated in September 2016 does not include a complete rational-that is, it does not reflect clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  It is noted that VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Furthermore, a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.

Additionally, the Board observes that there are outstanding private treatment records.  The record shows that the Veteran provided partial records of his own choosing and that he did not complete an authorization for release of private treatment records.  Notwithstanding, as remand is required, VA should make another attempt to obtain the pertinent outstanding private treatment records.  The Veteran is reminded that VA's duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from the Veteran the names of all treatment providers for respiratory problems.  The AOJ should obtain the complete treatment records from any provider identified to include the records of Midwest Acute Care, Dr. Thanawalla, and Dr. Siddiqui.  If an authorization for release of records is provided, the AOJ should document all attempts to obtain these records and give the Veteran an opportunity to provide the records himself if VA efforts are unsuccessful.

2.  A VA medical opinion should be obtained from a physician in the field of lung disorders.  The claims file must be reviewed and the review noted in the report.  The physician should answer the following questions assuming that the Veteran had minimal asbestos exposure during his military service between March 1957 and January 1961:

(a)  Is it as likely as not (50 percent or greater probability) that any respiratory disorder shown during this appeal, to include COPD and emphysema, is proximately due to the Veteran's asbestos exposure in service?

(b)  Do you agree with the August 2016 medical opinion of Dr. Siddiqui and, if not, why?

(c)  Is it as likely as not (50 percent or greater probability) that any respiratory disorder shown during this appeal, to include COPD and emphysema, is etiologically related to service.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  The AOJ should conduct any development deemed necessary and then re-adjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




